                                    Case 8:19-bk-04597-RCT                       Doc 23             Filed 11/05/19              Page 1 of 8


                                                              UNITED STATES BANKRUPTCY COURT
                                                                 MIDDLE DISTRICT OF FLORIDA

 IN RE:                                                                                              CASENo.:           8:19-bk-04597-RGT
                          Robert Reagan Fortner
                          Rhonda Ann Fortner
                          Debtor(s)

                                                                     lst Amended CHAPTER f3 PLAN


A.           NOTICES.

Debtorr must check one box on each line to state whether or not the Plan includes each of the following items. If an item is checked as "Not
           if both boxes are                 if                         the                           if set out later in the Plan.
A limit on the amount of a secured claim based on a valuation which may result in a partial payment ffi Included              fl Not Included
 or no payment at all to the secured creditor. See Sections C.5(d) and (e). A separate motion will be
 filed.
 Avoidance of  judicial lien or nonpossessory, nonpurchase money security interest under I I U.S.C.
                      a                                                                                                   f    Included           ffi   Not Included
 0 522(fl. A separate motion will be filed. See Section C.5(e).
 Nonstandard provisions, set out in Section E.                                                                             I   Included                 Not Included

NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A SECURED CREDITOR UNDER SECTION 5(i) OF THIS
PLAN, TO SURRENDER THE SECURED CREDITOR'S COLLATERAL LTNDER SECTION 5(i), OR TO NOT MAKE PAYMENTS TO THE
SECURED CREDITOR UNDER SECTION 5(K), THE AUTOMATIC STAY DOES NOT APPLY AND THE CREDITOR MAY TAKE ACTION
TO FORECLOSE OR REPOSSESS THE COLLATERAL.

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR LOANS, AND OTHER LOANS FOR WHICH THE
SECURED CREDITOR HAS A SECURITY INTEREST IN PERSONAL OR REAL PROPERTY COLLATERAL.

B.           MONTHLY PLAN PAYMENTS.                Plan payments include Trustee's fee of lQ% and shall begin 30 days from petition filing/conversion
             date. Debtor shall make payments to the Trustee for the period           of 60
                                                                                         months. If the Trustee does not retain the full l0%, any portion
             not retained will be disbursed to allowed claims receiving payments under the Plan and may cause an increased distribution to the
             unsecured class of creditors.

                  s        765.00                                       from month    1                     through 60
                  $                                                     from month                          through


C.           PROPOSED DISTRIBUTIONS.
             I.              ADMINISTRATIVE ATTORNEY'S FEES,

                  Base Fee     $      4,500.00                     Total Paid Prepetition    $   0.00                               Balance Due   $      4,500.00
                  MMM FEE             $   O.OO                     Total Paid Prepetition    $   0.00                               Balance Due   $      0.00
                  Estimated Monitoring Fee at     50.00$                                  per NIonth.
                  Attorney's Fees Payable Through Plan at            $ 600.00                      Monthly (subject to adjustment)

             2.              DOMESTIC SUPPORT OBLIGATIONS (as defined in                      ll   U.S.C.   gl0l04A).

 Acct. No,                                             Creditor                                                                             Total Claim Amount
 .NONE-

             3.              PRJORITY CLAIMS: (as defined in 1l U.S.C. Q50L

 Last Four Digits of Acct. No.                         Creditor                                                                             Total Claim Amount
 -NONE.

          4.        TRUSTEE FEES. From each payment received from Debtor, the Trustee shall receive a fee, the percentage of which is fixed
periodically by the United States Trustee.

             5.      SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors under the Plan, other than amounts allocated to
cure arrearages, shall be deemed adequate protection payments. The Trustee shall disburse adequate protection payments to secured creditors prior to
confirmation, as soon as practicable, ifthe Plan provides for payment to the secured creditor, the secured creditor'has filed a proofofclaim or Debtor
or Trustee has filed a proof of claim for the secured creditor under $ 50 I (c), and no objection to the claim is pending. If Debtor's payments under the
Plan are timely paid, payments to secured creditors under the Plan shall be deemed contractually paid on time.
rAll   references to "Debtor" include and refer to both           ofthe debtors in a case filedjointly by two individuals.
Softwaro Copyright (c) 1996-20'19 Best Case, LLC -   w.besrcase.@m                                                                                      U"",   a""i?ilff8i
                                                                                                                                                                             ,,
                             Case 8:19-bk-04597-RCT                               Doc 23     Filed 11/05/19          Page 2 of 8


                           (a) Claims Secured by Debtor's Principal Residence Which Debtor Intends to Retain - Mortgage, HOA and Condo
                           Association Payments, and Arrears, if any, Paid Through the Plan. If the Plan provides for curing prepetition arrearages on a
                           mortgage on Debtor's principal residence, Debtor will pay, in addition to all other sums due under the proposed Plan, all regular
                           monthly postpetition mortgage payments to the Trustee as part of the Plan. These mortgage payments, which may be adjusted up
                           or down as provided for under the loan documents, are due beginning the first due date after the case is filed and continuing each
                           month thereafter. The Truslee shall pay the postpetition mortgage payments for Debtor's principal residence on the following
                           mortgage claims. Under I I U.S.C. $ 1328(a)(l), Debtor will not receive a discharge of personal liability on these claims.

  Last Four               Creditor                   Collateral                                Regular                        Gap Payment               Arrears
  Digits of Acct.                                    Address                                   Monthly
  No.                                                                                          Pavment
   -0376-                Wells Fargo                  5535 Bethlehem Rd, Mulberry, FL                                $467                                $6,000

                           (b) Claims Secured by Other Real Property Which Debtor Intends to Retain - Mortgage Payments, HOA and Condo
                           Association Payments, and Arrears, if any, Paid Through the Plan. Ifthe Plan provides to cure prepetition arrearages on a
                           mortgage, Debtor will pay, in addition to all other sums due under the proposed Plan, all regular monthly postpetition mortgage
                           payments to the Trustee as part of the Plan. These mortgage paym€nts, which may be adjusted up or down as provided for under
                           the loan documents, are due beginning the first due date after the case is filed and continuing each month thereafter. The Trustee
                           shall pay the postpetition mortgage payments on the following mortgage claims. Under I I U.S.C. g 1328(a)(1), Debtor will not
                           receive a discharge ofpersonal liability on these claims.

  Last Four               Creditor                   Collateral                                Regular                        Gap Payment               Arrears
  Digits of Acct.                                    Address                                   Nlonthly
  No-                                                                                          Pavment
               None

                           (c) Claims Secured by Real Property/Debtor Intends to Seek Mortgage Modilication. If Debtor obtains a modification of the
                           mortgage, the modified payments shall be paid through the Plan. Pending the resolution of a mortgage moditication request,
                           Debtor shall make the following adequate protection payments to the Trustee: (l) for homestead property, the lesser of 3lYo of
                           gross monthly income ofDebtor and non-filing spouse, ifany (after deducting homeowners association fees), or the normal
                           monthly contractual mortgage payment; or (2) for non-homestead, income-producing property, 75%o ofthe gross rental income
                           generated from the property. Debtor will not receive a discharge ofpersonal liability on these claims.


 Last Four Digits of              Creditor                           Collateral Address                                                Adequate Protection
 Acct. No.                                                                                                                                       Pavment
 .NONE-

                        (d) Claims Secured by Real Property or Personal Property to Which Section 506 Valuation APPLIES (Strip Down).
                        Under ll U.S.C. $ 1322 (b)(2). this provision does not apply to a claim secured solely by Debtor's principal residence. A
                        separate motion to determine secured status or to value the collateral must be filed. The secured portion of the claim,
                        estimated below, shall be paid. Unless otherwise stated in Section E, the payment through the Plan does not include payments for
                        escrowed          taxes or insurance.
 Last Four           Creditor             Collateral                                Claim                   Value              Payment           Interest
 Digits of                                           Description/                          Amount                                   Through                 Rate
 Acct. No.                                           Address                                                                            PIan
  -3470-             W.S. Badcock                    2 AC Wall Units &                     $1,43s                  $500               $90.00               6.s%
                                                     TV

                          (e) Liens to beAvoided Under                ll
                                                              U.S.C. S 522 or Stripped OffUnder          ll
                                                                                                    U.S.C. $ 506. Debtor must file a separate motion
                          under $ 522 to avoid ajudicial lien or a nonpossessory, nonpurchase money security interest because it impairs an exemption or
                          under $ 506 to determine secured status and to strip a lien.

 Last Four                                                Creditor                                  Collateral Description/
 Digits of Acct.                                                                                    Address
 No.
 -NONE-



                          (f) claims secured by Real Property and/or Personal Property to which Section 506 valuation DoEs
                                                                                                                              NoT Apply under
                          the Final Paragraph in 1l U.S.C. $ 1325(a). The claims listed below were either: (l) incuned within 910 days before the
                          petition date and secured by a purchase money security interest in a motor vehicle acquiied for the personal
                                                                                                                                        use ofbebtor; or (2)
                          incurred within one year ofthe petition date and secured by a purchase money security interest in any
                                                                                                                                 other ttring ofvatue. fhese
                          claims will be paid in full under the Plan with interest at the rate stated below.


Sofrware Copyright (c) '1996-2019 Best Case, LLC -   w.bestcase.6m
                                                                                                                                               Best Case Bankruptcy
                                Case 8:19-bk-04597-RCT                              Doc 23          Filed 11/05/19           Page 3 of 8


 Last Four                      Creditor                     Collateral                                Claim                 Payment                     Interest Rate
 Digits of Acct.                                             Description/                             Amount            Through Plan
 No.                                                         Address
 .NONE-


                          (g) Claims Secured by Real or Personal Propefi to be Paid with Interest Through the Plan under                   ll   U.S.C. $ 1322(b)(2).
                          The following secured claims will be paid in full under the Plan with interest at the rate stated below.

 Last Four Digits of            Creditor                     Collateral                         Claim Amount        Payment Through                      Interest Rate
 Acct No.                                                    Description/Address                                                Plan
 .NONE.
                                                                                      I




                          (h) Claims Secured by Personal Property - Maintaining Regular Payments and Curing Arrearage,                              if   any, with All
                          Payments in PIan. Debtor will not receive a discharge of personal liabiliry on these claims.

 Iast Four Digits        Creditor                            Collateral                   Regular                                                          Arrearage
 of Acct No.                                                 Description                  Contractual
                                                                                          Pavment


                          (i) Secured Claims Paid Directly by Debtor. The following          secured claims are being made via automatic debit/draft from
                          Debtor's depository account and are to continue to be paid directly to the creditor or lessor by Debtor outside the Plan via
                          automatic debiVdraft. The automatic stay is terminated in rem as to Debtor and. in rem and in personam as to any codebtor as to
                          these creditors and lessors upon the filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor's state law
                          contract rights. Debtor will not receive a discharge ofpersonal liability on these claims.

 Last Four Digits of Acct. No.                       Creditor                                 Property/Collateral
 .NA.                                                W.S. Badcock                             2 AC WallUnits & TV

                          (i) Surrender of CollaterallProperty that       Secures a Claim. Debtor will surrender the following collateral/property. The
                          automatic stay under          ll
                                                    U.S.C. $$ 362(a) and l30l(a) is terminated in rem as to Debtor aodin rem and in personam as to any
                          codebtor as to these creditors upon the filing ofthis Plan.

 Last 4 Dieits of Acct No.                                   Creditor                                        CollateraUProperty Description/Address
 .NONE.

                          (k) Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend to make payments to the following secured
                          creditors. The automatic stay is terminated in rem as to Debtor and in rem and in per.sonam as to any codebtor with respect to
                          these creditors upon the filing ofthis Plan. Debtor's state law contract rights and defenses are neither terminated nor abrogated.
                          Debtor will not receive a discharge ofpersonal liability on these claims.

 Last Four Digits of Acct, No,                                     Creditor                                                                                 Collateral
                                                                                                                                                Description/Address
 -NONE.

             6.       LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the Trustee shalt disburse payments to creditors
under leases or executory contracts prior to contirmation, as soon as practicable, ifthe Plan provides for payment to creditor/lessor, the
creditor/lessor has filed a proofofclaim or Debtor or Trustee has filed a proofofclaim for the secured creditor/lessor under $ 501(c), ancl no
objection to the claim is pending. If Debtor's payments under the Plan are timely paid, payments to creditors/lessors under the Plan shall be deemed
contractually paid on time.

                          (a) Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid and Arrearages Cured Through
                          the Plan' Debtor assumes the following leases/executory contracts and proposes the prompt cure ofany prepetition arrearage as
                          follows. If the claim of the lessor/creditor is not paid in full tfuough the Plan, under 1l U.S.C. 5 tlZAla[t.1, Debtor will not
                          receive a discharge ofpersonal liability on these claims.

 Last Four Digits                Creditor/Lessor                  Description of               Regular                                               Arrearage and
 of Acct No.                                                      Leased Property              Contractual                                           Proposed Cure
                                                                                               Payment
 .NONE.




                                                                                          3
Sortware Copyright (c) 1996-20'19 Eest Cass, LLC -   M.bestms€.mm                                                                                     Best Case Bankruptcy
                              Case 8:19-bk-04597-RCT                         Doc 23      Filed 11/05/19             Page 4 of 8

                          (b) Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid Directly by Debtor. Debtor
                          assumes the following lease/executory contract claims that are paid via automatic debit/draft from Debtor's depository account
                          and are to continue to be paid directly to the creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic
                          stay is terminated in rem as to Debtor and, in rem and in personar?r as to any codebtor as to these creditors and lessors upon the
                          filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor's state law contract rights. Debtor will not receive a
                          discharge ofpersonal liability on these claims.

 Last Four Dieits of Acct. No.                             Creditor/Lessor                               Prooertv/Collateral
 -NONE-

                          (c) Rejection of Leases/Executory Contracts and Surrender of Real or Personal Leased Property. Debtor rejects the
                          following leases/executory contracts and will surrender the following leased real or personal property. The automatic stay is
                          terminated in rem as to Debtor and, in rem and in personalfl as to any codebtor as to these creditors and lessors upon the filing of
                          this Plan.

 Last Four Digits of Acct. No.                             Creditor/Lessor                               Property/CoIIateral to be
                                                                                                         Surrendered
 .NONE.

            7.      GENERAL UNSECURED CREDITORS. General unsecured creditors with allowed claims shall receive a pro rata share of
the balance of any funds remaining after payments to the above referenced creditors or shall otherwise be paid under a subsequent Order Conlirming
Plan. The estimated dividend to unsecured creditors shall be no less than  0.00  $
D.          GENERALPLANPROVISIONS:

             l.   Secured creditors, whether or not dealt with under the Plan, shall retain the liens securing such claims.

            2. Payments made to any creditor shall be based upon the amount set forth in the creditor's proof of claim or other amount as allowed by an
               Order ofthe Bankruptcy Court.

            3.    If Debtor fails to check (a) or (b) below, or if Debtorchecks both (a) and (b), property of the estate shall not vest in Debtor until the
                  earlier of Debtor's discharge or dismissal of this case, unless the Court orders otherwise. Property of the estate

                    (a)   _    shall not vest in Debtor until the earlier of Debtor's discharge or dismissal ofthis case, unless the Court orders otherwise; or

                    (b)   _    shall vest in the Debtor upon confirmation of the Plan.

            4. The amounts listed for claims in this Plan are based upon Debtor's best estimate and belief anrVor the proofs of claim as filed and
               allowed. Unless otherwise ordered by the Court, the Trustee shall only pay creditors with filed and allowed proof of claims. An allowed
               proof of claim will control, unless the Court orders otherwise.

            5. Debtor may attach a summary or spreadsheet to provide an estimate of anticipated distributions. The actual distributions may vary. If the
               summary or spreadsheet conflicts with this Plan, the provisions of the Plan control prior to confirmation, after which time the Order
               Confirming Plan shall conhol.

            6. Debtor shall timely file all tax retums and make all tax payments and deposits when due. (However, if Debtor is not required to file tax
               returns, Debtor shall provide the Trustee with a statement to that effect). For each tax return that becomes due after the case is filed,
               Debtor shall provide a complete copy of the tax return, including business returns if Debtor owns a business, together with all related
               W-2s and Form 1099s, to the Trustee within 14 days of filing the return. Unless otherwise ordered, consented to by the Trustee, or
               ordered by the Court, Debtor shall tum over to the Trustee all tax refunds in addition to regular Plan payments. Debtor shall not instruct
               the Intemal Revenue Service or other taxing agency to apply a refund to the following year's tax liabiliry. Debtor shall not spend any
                  tax refund without first having obtained the Trustee's consent or Court approval.

E.          NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcv Procedure 3015(c). Note: Any nonstandard provisions of
            this Plan other than those set out in this section are deemed void and are striclen




                                                                                 4
Softrere Copyright (c) 1996-2019 Best Case, LLC - wW.bsstcase.@m
                                                                                                                                               Best Case Bankruptcy
                             Case 8:19-bk-04597-RCT                      Doc 23   Filed 11/05/19        Page 5 of 8


                                                                       CERTIFICATION

          By filing this document, the Attorney for Debtor, or Debtor, ifnot represented by an attorney, certifies that the wording and order
ofthe provisions in this Chapter  13 plan are identical to those contained in the model Plan adopted by this Court, and that this plan contains
no additional or deleted wording or nonstandard provisions other than any nonstandard provisions included in Section E.

SIGNATURE(S):

Debtor(s)
 /S/ Robert Reagan Fortner                                                             Date November 4,2019
 Robert Reagan Fortner

 /S/ Rhonda Ann Fortner                                                                Date Novembet 4,2019
 Rhonda Ann Fortner


Attornev for Debtor(s)
/S/ Charles T. Stohlman                                                                Date November 4,2019
 Charles T. Stohlman 933287




                                                                  CERTIFICATE OF SERVICE

            I
           HEREBY CERTIFY that a true and colrect copy of the Amended Chapter 13 Plan has been furnished
electronically or via U.S. Mail to Kelly Remick, 13 Trustee, PO Box 6099, Sun City Center, FL 33571; Franklin D. Stewart,
Debtor, 8140 Tom Costine Road, Lakeland FL 33809, Lakeland FL 33809, Asst. U.S. Trustee, 501 E. Polk Street #1200,
Tampa, FL33602 and to all creditors on the attached mailing matrix, this lSth day of October, 2018.



                                                /S/ CHARLES T. STOHLMAN

                                                CHARLES T         STOHLMAN         FL BAR NO. 0933287
                                                The Stohlman Law Firm, LLC
                                                120 E Pine St., Suite #7
                                                Lakeland" FL 33801
                                                E-Mail: CharlesS@Cstohlmanlaw.com
                                                (863) 603-0856 fax (863) 603-9677




                                                                            5
Software Copyright (c) 1996-2019 Best Case, LLC - M.bestcase.@m
                                                                                                                               Best Case Bankruptcy
                                               Case 8:19-bk-04597-RCT               Doc 23       Filed 11/05/19   Page 6 of 8

Label    llatrix for local noticing                          Roberta   A. Colton                                  Rhonda Ann     fortner
113A-8                                                       Tampa                                                5535 Bethlehem Rd.
Case 8:19-bk-0{597-RCI                                       ,EL                                                  l{ulberry, Ft     33860-9025
l{iddle District of llorida
Iampa
Sun   Nov 3 1{:15;{1           EST 2019

Robert Reagan Fortner                                        llEtts FtR@ BANK,       il.t.                        ADVAI{CED DEBilAT0IOGY Al{D COSI'|8TIC SURGERY

5535 Bethlehen Bd.                                           roc N9285-01Y                                        }iTXEE]ELD ATID ASSOCIATES
ltulberry,      rt   33850-9025                              1000 EIue Gentian Road                               P.0 Box 50250
                                                             Eagan, l{N 55121-7700                                KNonrILtE, TN     37 950-0250




ARS                                                          lrldridge Pite, LIP                                  AlIy   Einancia1
P0 Box 630805                                                1515 S Congress Ave                                  P.0. Box 380901
Cincinnati,      0H {5253-0805                               Suite   200                                          Minneapolis,      MN 55{38-0901
                                                             Delray Beach,     fl   33{{5-5325




CCB   Credit Services, Inc,                                  Capital l.lanageoent Services                        Capital Recovery Corporation
P0 Box    272                                                c/o Sears GoId                                       P0 Box 1008
Springfield, lL             62105-0272                       698 Llz S, 0gden St,                                 Alpbaretta, cA        30009-1008
                                                             Buffalo, IIY 1{206-2317



Cavalry SPV I,         llc                                   Chase Card                                           (p)CIIENT      SERVICES INC
500 Sumit Lake Drive, Ste                  400               301   N. Ilalnut St., Eloor     9                    3451 EARRY S TRI'MAN BIVD
Valhalla, IIY 10595-2321                                     tiiluingLon, DE 19801-3971                           sT   CEARTES    U0 53301-9816




Convergent                                                   Credit Control                                       Departnent      of   Revenue
800 slt 39th         st.,   srE   100                        P0 Box 34111                                         P0 Box 6658
P0 Box    9004                                               lleruphis, IN 3818{-0111                             Tallahassee, Ft 3231{-5568
Renton,    lll   98057-900{




Directv,     LIC                                             Discover Bank                                        (p) DISCOltlR    FIIIAIICIAI    SERVICTS    tIC
by American InfoSource as agent                              Discover Products Inc                                P0 Box 3025
P0 Box 5008                                                  P0 Box 3025                                          NEl{ ATAANY 0E {305{-3025
Carol Strean,          Il    50197-5008                      Ner Albany,      0ll   {305{-3025




IL    Energency Physicians Kang                I Associate   tinancial     Recovery    Senrices                   First Credit      Corp
P0 Box    1123                                               POB   385908                                         {909   pearl East circle
Minneapolis, UN             55{{0-1123                       l,tinneapolis,    MN   55{38-5908                    STE 200
                                                                                                                  Trin Ealls, ID        83301




Sirst Financial Investoent                                   First   Prenier                                      Florida Pain Relief           Group
c/o Heart of Plorida                                         3820 N Louise Ave                                    P0 Box 865387
3091 Governorg         Iake Dr,         1500                 Sioux   [aIIs,    SD 57107-01{5                      Orlando, Ft 32885-5387
Norcross,       GA 30071-1135




IC Systens                                                   Internal Revenue Service                             (p)JEITERS0N      CAPIIE       SYSIIIUS I.I,C
P,0, Bor     6{378                                           P,0. Box 73{6                                        P0 Box 7999
Saint Paul, ltN 5516{-0378                                   Philadelphia, PA 19101-i3{5                          sArM crouD uN 56302-?999
                                           Case 8:19-bk-04597-RCT                 Doc 23             Filed 11/05/19   Page 7 of 8

fiehoe trinancial Group                                  Iakeland Pathologists                                        Lakeland Regional Medical
190 Moore      St.,    STE 203                           1125 Bartow Rd, Ste 101                                      P.0. Box 102049
Hackensack, N,, 07501-7{18                               Lakeland, Ft 33801-5845                                      ALIanta,    GA 30358-2019




UENRICT BANT                                             llerrick   Bank                                              N,t,R,
Resurgent Capital Services                               P.0. Box 9201                                                1600   tlest 2200 South
P0 Box 10358                                             01d Bethpage, IIY 1180{-9001                                 sTE {10
Greenville,         SC 29503-0358                                                                                     Salt late City, 0I 8lll9-7240



Northstar Location Sewices                               PoIk County          BOCC-EIS                                (p)P0mt0tl0      REC0VERY NSOCIATES        tlc
Attn tinancial Sewices              Dept                 P0 Box 91?73{                                                P0 Box {1057
P.0. Box {9                                              Orlando, Et 32891-0001                                       NomoLr va 23541-1057
Bornansyille,         NY 1{025-0049




Preferred Collection                                     Prenier Bankcard, [lc                                        Radiology    BiII
           Regional
c/o [akeland                                             Jefferson Capital Systens [!C               Nsignee          POB 785
P0 Box 296{                                              Po Bor    7999                                               Richmond, IN {73?5-0786
Ianpa, tL 33501-2964                                     Saint Cloud l,h 55302-?999



Radiology and Inaging Specia                             Receivables Solutions, Inc,                                  SINCB/Care Credit
P0 Box 371853                                            c/o Tatson Clinic                                            P0 Box 955035
Pittsburgh, PA 15250-7853                                P0 Bor 21808                                                 0rlando, Et 32896-5035
                                                         Colrubia,       SC 29221-1808




sears/CBNA                                               Southrest Credit Sys                                         SunTrust Bank
P.0, Box 549?                                            {120 International Pkry                                      Attn:    Support Services
Sioux EaIIs, SD 57117-6197                               Suite    1100                                                P.0, Box 85092
                                                         Carrollton, lX          75007-1958                           Richnond, VA 23285-0001




Suntrust Personal llaster                                I llobile/T-l.lobile USA Inc                                 Verizon t{ireless/Southeast
P0 Box 85525                                             by loerican InfoSource as agent                              P0 Box 25055
Richnond, VA 23285-5525                                  P0 Bor 2{88{8                                                !{inneapolis, t0l 55{25-0055
                                                         Oklabona     City,      0[   ?312{-88{8




tLS,   Badcock Corp.                                     Il.S.   Badcock Corporation                                  }iATSON CTINIC I,!P
200 Nphosphate         BV                                Post Office Box 724                                          P0 Box 2842
ltuIberry,     rt    33850-2328                          llulberry,      tt    33850-072{                             IN{PA, E[ 33501-28{2




tlells   Eargo Bank, N.A,                                l{ells targo [one         llortgage                          United States Trustee       -   fPlT/l3   7+
Default Docunent Processing                              P,0. Box 10335                                               Iinberlake lnner, Suite         1200
uAcl N9286-01r                                           Des   l{oines, IA       50305-0335                           501 E Polk Street
1000 BIue Gentian           Road                                                                                      Ianpa, tl 33502-39{9
Eagan MN 55121-7700


Charles    I   Stohlnan      +                           tlells   Fargo Bank,       N.A,    (UN) +                    Kelly Renick     t
Ihe   Stohlrnan Lar      Piru,     LIC                   1100 Corporate Center Drive                                  Chapter 13 Standing Trustee
120 E Pine      Street, Suite        7                   Raleigh, tlC      27507-5065                                 Post 0ffice Box 5099
lakeland,      fI 33801-{982                                                                                          Sun   City, ru   335?1-6099
                                Case 8:19-bk-04597-RCT                       Doc 23        Filed 11/05/19     Page 8 of 8

Note: Entries   rith a '|' at the end of the
name have an   email address on file in O{ECI




                       Ihe preferred nailing ad&ess (p) above bas been srrbstituted for the folloring entity/entities ae so specified
                       by said entity/entities in a Notice of Address filed pursuant to 11 U.S,C. 342(f) and ted.R.Bank.P. 2002 (g)({).



Client Services                                          Discover Bank                                        ,Iefferson Capital Systems      LLC

3451 Barry   S. Trunan Blvd                              PoB 15316                                            Po Box 7999
Saint Charles, l.l0 53301                                flilnington,   DE 19850                              Saint Cloud I'tn   56302-9517




Portfolio   Recovery                                     (d)   Portfolio   Recovery Associates,   tIc         End  of [a]el ltatrix
Riverside Comerce Center                                 PoB 11057                                            lhilable recipients        60

120 Corporate BIvd                                       Norfolk \A 235{1                                     Bypassed   recipients       0

Ste 100                                                                                                       TotaI                      60
Norfo1k, VA 23502
